department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita b04 plr-132683-13 date date internal_revenue_service number release date index number ----------------------------------- ----------------------------------- --------------------------------------- ---------------------------------- ty ---- -------------- legend te --------------------------------- state -------------- te feeder -------------------------------------- te1 feeder ----------------------------------------------- fund ------------------------------------------------------------------------------- lp -------------------------------------------------------- llc ------------------------------- year -------- year ------- year ------- dear ------------------------------------ this letter responds to a letter dated date in which te requests an extension of time to make an election under sec_168 of the internal_revenue_code effective for year plr-132683-13 facts te is a limited_partnership organized under the laws of state that has elected to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes te uses the accrual_method of accounting and its taxable_year is the calendar_year te feeder is a limited_partnership organized under the laws of state and is taxable as a partnership for income_tax purposes te1 feeder is also a limited_partnership organized under the laws of state and is taxable as a partnership for federal_income_tax purposes te feeder and te1 feeder own all of the economic interests in te both te feeder and te1 feeder are owned by tax-exempt entities te owns a limited_partner interest in the fund the fund owns a limited_partner interest in lp which own sec_50 of the limited_partner interests in llc llc depended in part on certain tax benefits including accelerated_depreciation to finance its projects these tax benefits are not available to llc in the years at issue if te is not allowed to make a late election te claimed accelerated_depreciation in year sec_1 and based on its indirect investment in llc te engaged an accounting firm experienced in tax matters to prepare its tax_return for year it also obtained tax_advice from a nationally recognized law firm on its investment in the fund and its indirect investment in lp and llc neither the accounting firm nor the law firm advised te about the election and te did not know about the election until year as soon as te learned about the election and its status as a tax-exempt_controlled_entity te contacted its advisors and began preparation of this ruling_request applicable law sec_167 of the code provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 a taxpayer must use the alternative_depreciation_system for any tax-exempt_use_property as defined in sec_168 sec_168 provides that for purposes of sec_168 if any property that is not tax-exempt_use_property is owned by a partnership having both a tax-exempt_entity and a nontax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to the tax-exempt entity’s proportionate share of the property is treated as tax-exempt_use_property sec_168 provides in general that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 sec_168 defines a tax-exempt_controlled_entity generally as a corporation that is not tax-exempt if percent or more in value of the stock in the corporation is held by or more domestic tax-exempt entities plr-132683-13 under sec_168 a tax-exempt_controlled_entity can elect to not be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity under sec_301_9100-7t of the regulations on procedure and administration an election under sec_168 must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as including any election for which a regulation prescribes the due_date because the due_date of the sec_168 election is prescribed in sec_301_9100-7t the election is a regulatory election sec_301_9100-1 through sec_301_9100-3 provide the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i ii iii requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- plr-132683-13 i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii iii was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section analysis because tax-exempt entities own more than percent in value of the economic interests in te te is a tax-exempt_controlled_entity within the meaning of sec_168 of the code te is treated as a tax-exempt_entity in the years at issue unless te is allowed to make a late election under sec_168 te acted reasonably and in good_faith taxpayer relied on qualified professionals who did not advise te about the election te requested an extension of time to make the election before the service discovered that te had not made the election when te learned about the election it promptly sought an extension of time to make the election no factors indicate that te did not act reasonably and in good_faith the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 te represents that it timely filed its federal_income_tax returns for year and year the period of limitations on assessment under sec_6501 has not expired with respect to these returns te also represents that allowing it to make the election effective for year would not result in te having a lower tax_liability in the aggregate for all years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-132683-13 conclusion we conclude that the request for relief under sec_301_9100-3 should be granted accordingly te is granted an extension of time of days from the date of this letter_ruling to file an amended_return making the election under sec_168 effective for year taxpayer should attach this letter to its amended_return the ruling contained in this letter is based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for the ruling that material is subject_to verification on examination except as expressly provided no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the proposed deletions in the letter before it is disclosed under sec_6110 if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the beginning of the letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to two of your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing a return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling sincerely branch chief associate chief_counsel michael j montemurro income_tax accounting
